IN THE COURT OF APPEALS OF IOWA

                                    No. 16-1843
                              Filed January 25, 2017


IN THE INTEREST OF M.P.,
Minor child,

L.P., Mother,
       Appellant,

M.P., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Johnson County, Deborah Farmer

Minot, District Associate Judge.



       A mother and a father separately appeal the termination of their parental

rights to their child. AFFIRMED ON BOTH APPEALS.



       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellant State.

       Shawn C. McCullough of the Law Office of Jeffrey L. Powell, P.L.C.,

Washington, for appellant mother.

       Christine E. Boyer, Iowa City, for appellant father.

       Anthony A. Haughton of Linn County Advocate, Inc., Cedar Rapids,

guardian ad litem for minor child.



       Considered by Danilson, C.J., and Doyle and McDonald, JJ.
                                          2


DANILSON, Chief Judge.

          The mother and the father separately appeal the termination of their

parental rights to their child, M.P., born in January 2016.

          The mother and the father of the child at issue here are married. They

arrived in Iowa by bus in August 2015; the mother was six months pregnant and

the couple had no money, no housing, and no plan. Both parents are mentally

low functioning and receive Social Security disability income. The mother has “a

history of childhood trauma, placement in foster care, delinquent behaviors,

school problems, and criminal convictions.” She has given birth to ten other

children (birth dates range from October 1999 to October 2013), none of whom

are in her care as her parental rights have been terminated. The father has a

history of mental health diagnoses and criminal charges, did not complete school

because of learning and behavioral issues, and has no employment history.

          The mother gave birth to M.P. in January 2016. By court order, the child

was removed from the parents when the child was about one week old due to

concerns of medical personnel about the child’s low weight and the parents’

questionable ability to provide adequate care.         Moreover, the parents had

outstanding criminal warrants for their arrest. The child was adjudicated a child

in need of assistance (CINA) on March 8 and has remained in foster care since

removal.

          On October 19, 2016, the juvenile court terminated each parent’s parental

rights.     In the court’s detailed and well-supported ruling, the juvenile court

terminated the mother’s parental rights pursuant to Iowa Code section

232.116(1)(g) and (h) (2016), terminated the father’s pursuant to section
                                              3


232.116(1)(h), and concluded termination of parental rights was in the best

interests of the child.

       On appeal, the mother challenges one of two statutory grounds for

termination, claims termination is not in the child’s best interests, and argues she

should have been granted a six-month extension to seek reunification.                    The

father argues the State did not make reasonable efforts to reunite the parent and

child, and that a six-month extension with better coordination of services and on-

going support should have been granted. He also contends termination was

improper because he did not stipulate that the child was in need of assistance

under Iowa Code section 232.2(6)(c)(2).

       We review termination-of-parental-rights proceedings de novo. See In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). The three-step statutory framework

governing the termination of parental rights is well established and need not be

repeated here. See In re P.L., 778 N.W.2d 33, 40-41 (Iowa 2010). When the

juvenile court terminates parental rights on more than one ground, we may affirm

the order on any ground we find supported by clear and convincing evidence in

the record. See In re A.B., 815 N.W.2d 764, 774 (Iowa 2012).

       The mother does not dispute the finding that termination of parental rights

was proper under Iowa Code section 232.116(1)(h).1                The father tangentially

disputes termination is proper under section 232.116(1)(h), arguing he did not

stipulate the child was in need of assistance upon removal and additional time


1
  Section 232.116(1)(h) allows the juvenile court to terminate parental rights if the child is
three years of age or younger, has been adjudicated CINA, has been removed from the
physical custody of the child’s parents for at least six of the last twelve months, and
cannot be returned to the custody of the parents at the present time.
                                             4


should have been granted. First, contrary to the statements in the father’s brief, 2

the only mention of a stipulation in the termination order is that all parties

stipulated at the dispositional hearing the child should remain in the custody of

the department of human services.

       In any event, the CINA adjudication became final when the dispositional

order was entered. We have held that a parent must appeal the dispositional

order to challenge deficiencies from any of the CINA proceedings to preserve the

alleged errors for our review. See In re J.D.B., 584 N.W.2d 577, 581 (Iowa Ct.

App. 1998) (stating where a mother did not appeal from any of the CINA

proceedings, the time for appeal had passed and she could not challenge

deficiencies in the CINA proceedings in the current appeal regarding the

termination of her parental rights).          The father did not appeal the CINA

adjudication and disposition, and issues about the adjudication can no longer be

reviewed. See In re D.S., 563 N.W.2d 12, 15 (Iowa Ct. App. 1997) (finding the

principles of res judicata barred a father’s claim of error where the order was not

appealed).

       The juvenile court noted the mother and father have been provided or

offered “a stunning array of resources that were designed to address their basic

and special needs, including their intellectual limitations” beginning “literally

within hours of their arrival in the State of Iowa.” We are not able to agree with

the father that the efforts made were not adequately geared toward his parenting

deficits. Upon our de novo review of the record, we confirm the finding the State

2
 The father states: “The father did not stipulate to a finding that the child was in need of
assistance under 232.2(6)(c)(2). The Court indicated in its termination order that all
parties stipulated, but the position of the father was that an order could be entered.”
                                           5


made reasonable efforts at reunification. We also conclude there is clear and

convincing evidence to support termination of each parent’s parental rights under

Iowa Code section 232.116(1)(h).

       “It is well-settled law that we cannot deprive a child of permanency after

the State has proved a ground for termination under section 232.116(1) by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child.”      P.L., 778 N.W.2d at 41.        Moreover, “[i]nsight for the

determination of the child’s long-range best interests can be gleaned from

‘evidence of the parent’s past performance for that performance may be

indicative of the quality of the future care that parent is capable of providing.’”

A.B., 815 N.W.2d at 778 (citations omitted). Here, despite the offer of numerous

and extensive services, at the time of the termination trial in September 2016, the

parents were homeless, unemployed, and unable to care for the child safely.

The father had several recent arrests for public intoxication, and a substance-

abuse evaluation indicated a need for treatment not known until shortly before

the termination hearing.      Moreover, in light of the mother’s many years of

involvement with service agencies and the parents’ lifelong impairments an

additional six months is unlikely to result in reunification.

       The child is less than a year old and has been doing well in the care of the

foster parents, with whom the child is bonded. The child needs permanency and

a safe and stable place to grow up. We agree with the juvenile court termination

is in the child’s best interests. Accordingly, we affirm the juvenile court’s order

terminating both the mother’s and the father’s parental rights.

       AFFIRMED ON BOTH APPEALS.